Citation Nr: 1743603	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).  

2.  Entitlement to an initial compensable rating prior to June 8, 2011, and an initial rating in excess of 10 percent from that date for service-connected left hip greater trochanteric pain syndrome.
 
3.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the thigh, left hip. 

4.  Entitlement to an effective date earlier than October 22, 2009, for the grant of service connection for the left hip trochanteric pain syndrome and limitation of flexion of the thigh, left hip.  




REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee.  

As an initial matter although the Veteran filed a claim for service connection for PTSD, the evidence shows a diagnoses of psychiatric disabilities other than PTSD (specifically, depressive disorder NOS).  In light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized (as stated on the cover page) to encompass the other psychiatric diagnoses.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for service-connected left hip greater trochanteric pain syndrome and an increased rating in excess of 10 percent from June 8, 2011 and entitlement to an initial rating in excess of 10 percent limitation of flexion of the thigh, left hip; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a corroborated stressor to support a diagnosis of PTSD. 

2.  The Veteran's depressive disorder is aggravated by the Veteran's service-connected left foot disorder.  

3.  The Veteran filed a claim seeking service connection for left hip disability on June 12, 2008; no claim of service connection for that disorder, formal or informal, was received prior to that date.

4.  Service connection for left hip disability was denied in a November 2008 rating decision.

5.  New and material evidence with respect to the left hip disability was received within one year of the November 2008 rating decision; the claim was readjudicated in a December 2009 rating action.

6.  The veteran initiated an appeal of the December 2009 rating action in January 2010, which ultimately resulted in the award of service connection for left hip disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§  1110,1131; 38 C.F.R. §§ 3.102, 3.303, 3.304.

2.  The criteria for service connection for psychiatric disability other than PTSD have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.310.  

3.  The criteria for an effective date of June 12, 2008, but no earlier, for the grant of service connection for trochanteric pain syndrome and limitation of flexion thigh, left hip, are met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.102, 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case, including with respect to obtaining medical examinations with opinions.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including a private examination by Dr. H.H.G., are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his PTSD or depressive disorder. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are:  (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  In particular, the Veteran has described being exposed to various stressful events in service, specifically in the Republic of Vietnam, and asserts that he has PTSD as a result of those events. 

The Veteran specifically stated that his unit was deployed to Vietnam for temporary duty in 1964 to through 1965.  During this time in Vietnam in 1964 and 1965, the Veteran claimed that he was exposed to sniper fire, motor rounds, saw a number dead bodies, and sustained a left foot injury in a motor explosion.

The veteran's DD Form 214 does not reference service in Vietnam, but does show approximately 6 months of overseas service with USARPAC.  His military personnel records show his overseas service was in Thailand, from August 1964 to February 1965; the records do not reference Vietnam, including any TDY to that country. 

A March 2012 VA examiner found that based on the Veteran's report of a stressor, the Veteran's PTSD was caused by or the result of his fear of hostile military or terrorist activity while serving in Vietnam.  The examiner also opined that the Veteran's depressive disorder NOS is caused by or the result of the combination of the stress of living with his service-connected foot condition and the stress of living with PTSD.  

In a January 2016 memorandum, the Joint Services Records Research Center (JSRRC) coordinator reported that in September 2014 they reviewed the history documented for 1964 and the Veteran's Battalion.  The history documented during that year include highlights of participation in the steaming hot Exercise Desert Strike at Needles in California, the fast moving Exercise Coulee Cross at Yakima Firing Center in Washington, and finally the rugged Exercise Polar Strike at Big D in Alaska.  There was no information to indicate that the unit was temporary duty (TDY) assignment to Vietnam.  Review of the Veteran's personnel file showed that he served in the United States Army from May 1963 through May 1965.  His military operational specialty was radio operator.
 
The Board finds that the Veteran did not serve in Vietnam at any point in service.  His service personnel record show that he served in Thailand, with no reference to any TDY in Vietnam.  There is otherwise no credible evidence he entered Vietnam.

All of the veteran's claimed stressor events are based on his purported service in Vietnam.  Inasmuch as he did not serve in Vietnam, his purported stressor events are not corroborated.

Although the March 2012 VA examiner determined that the Veteran had PTSD as a result of his Vietnam experiences, as those experiences are not corroborated, the diagnosis has no foundation.   

In sum, the veteran's claimed stressor events have not been corroborated.  Nor can service connection for PTSD be based on fear of enemy hostile action, as he did not serve in Vietnam.  Accordingly, the preponderance of the evidence is against the claim, and service connection for PTSD therefore is denied.  See 38 C.F.R. § 3.102.
 As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Depressive Disorder NOS

On a VA examination in March 2012, the examiner diagnosed the Veteran with depressive disorder.  The examiner opined that the Veteran's depressive disorder NOS is caused by or the result of the combination of the stress of living with his service-connected foot condition and the stress of living with PTSD.   

In a January 2016 private psychiatric examination, DR. H.H.G. diagnosed the Veteran with depressive disorder NOS.  Dr. H.H.G. opined that the Veteran's depression was more likely than not due to his service-connected left foot condition.  Dr. H.H.G. cited to medical articles which found a link in certain cases between depression and pain, and did explain why the findings of those studies were relevant to the specific factors of this Veteran's claim.  Dr. H.H.G. stated that she interviewed the Veteran and reviewed the entire claims file.  

In reviewing the foregoing competent evidence, the Board notes that although the April 2012 VA examination was not based on a complete review of the record, it is not evidence against the claim.  The also Board notes that the private examination and opinion by Dr. H.H.G. was based on a complete review of the record as well as included supporting medical literature, and included an explanation and/or rationale for the opinion rendered.  Thus the Board finds that the private opinion is probative and persuasive on the question of whether the Veteran's depressive disorder may be related to his service-connected left foot disorder.  

The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim, finds that the evidence supports the Veteran's claim that his depressive disorder is related to his service-connected left foot disorder.  Thus, entitlement to service connection for depressive disorder has been established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Effective Date

The Veteran is seeking an effective date prior to October 22, 2009 for the grant of service connection for left hip greater trochanteric pain syndrome and limitation of flexion thigh, left hip.  

The Veteran initially filed a claim for service connection for a left hip disorder on June 12, 2008.  The RO denied service connection for a left hip disorder in a November 2008 rating decision.  In August 2009 the veteran again requested consideration of service connection for left hip disability, and in October 2009 he underwent a VA examination which the Board finds constituted new and material evidence.  Thereafter, the RO readjudicated the claim in a December 2009 rating action, continuing the denial of service connection.  The veteran submitted a notice of disagreement as to the December 2009 rating decision in January 2010, and pursued the matter until service connection for left hip disability was ultimately granted. 

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

With reopened claims, the effective date of an award for disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

With regard to the date of claim, prior to March 24, 2015 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  

As noted, the first claim by the veteran seeking service connection for left hip disability was received on June 12, 2008.  Although he did not initiate an appeal of the November 2008 rating action denying his claim within one year of that rating action, additional evidence was nevertheless received within one year of the rating action, namely the report of the October 2009 VA examination.  The Board finds that the referenced report was new and material evidence, thereby requiring readjudication of the claim, and suspending the finality of the November 2008 rating action.  The claim was readjudicated in December 2009, and shortly thereafter the veteran initiated an appeal.  

Given the above, the Board finds that the November 2008 rating action never became final, and that the Veteran's June 12, 2008 claim is the claim that resulted in the ultimate grant of service connection.  Consequently, the date of claim in this case is June 12, 2008.  

The Board notes that the contemporaneous evidence established that a left hip disorder did exist at the time of the claim.

Consequently, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the effective date for the award of service connection for left hip disability is June 12, 2008.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

	
ORDER

Service connection for PTSD is denied.  

Service connection for psychiatric disability other than PTSD is granted.  

Entitlement to an effective date of June 12, 2008, but not earlier, for the grant of service connection for left hip greater trochanteric pain syndrome and limitation of flexion thigh, left hip, is granted. 


REMAND

The Veteran seeks a higher initial rating for his service-connected left hip greater trochanteric pain syndrome and limitation of flexion thigh, left hip.  The Veteran was last afforded a VA examination for left hip and thigh in April 2013.  Since this examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever, possible, include the results of the range of motion testing described in eh final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, the new VA examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any identification by the veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from February 2016 onward.  

2.  Thereafter, provide the Veteran with an appropriate examination to determine the current severity of his service-connected left hip greater trochanteric pain syndrome and limited flexion thigh, left hip.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner should specifically comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Additionally, the examiner must test the range of the left hip and left thigh in active and passive motion and in weight-bearing and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


